Exhibit 10.23


PERFORMANCE STOCK UNIT AGREEMENT
PURSUANT TO THE
CELGENE CORPORATION 2008 STOCK INCENTIVE PLAN
(Amended and Restated as of April 15, 2015)
(Amended & Restated as of June 15, 2016)


THIS AGREEMENT (the “Agreement”), is made as of the
%%OPTION_DATE,’DD-Month-YYYY’%-% (the “Grant Date”), by and between Celgene
Corporation, a Delaware corporation (the “Company”) and %%FIRST_NAME%-%
%%LAST_NAME%-% (the “Participant”). Capitalized terms in this Agreement that are
not defined shall have the meaning set forth in the Celgene Corporation 2008
Stock Incentive Plan, as amended and restated as of April 15, 2015, and as
further amended as of June 15, 2016 (the “Plan”).


WHEREAS, the Plan is administered by the Compensation Committee of the Board of
Directors of the Company (“Board”), or such other committee or subcommittee
appointed from time to time by the Board (the “Committee”);


WHEREAS, Section 3.2 of the Plan authorizes the Committee to grant Other
Stock-Based Awards to Eligible Employees in order to retain and incentivize such
individuals;
WHEREAS, Section 9.1 of the Plan provides that Other Stock-Based Awards include
performance-vested restricted stock units payable in shares of Common Stock of
the Company (“Performance Stock Units”);
WHEREAS, the Committee wishes to grant awards of Performance Stock Units that
vest based on continued service and on the achievement of specified performance
criteria during the performance period measured from January 1, 2016 through
December 31, 2018 (the “Performance Period”) to selected Eligible Employees in
accordance with the Plan; and
WHEREAS, the Committee has designated the Participant as an Eligible Employee
eligible to receive an award of Performance Stock Units under the Plan pursuant
to the terms and conditions of the Plan and this Agreement.
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1. Award Grant. Subject to the restrictions and other conditions set forth in
the Plan and this Agreement, the Committee, on the Grant Date, authorized this
grant %%OPTION_NUMBER%-% of %%Total_Shares_Granted,’999,999,999’%-% Performance
Stock Units to the Participant (the “Units”), which may become vested and
awarded to the Participant upon settlement of the Units following the expiration
of the Performance Period based on the Committee’s determination and
certification of the extent to which the Performance Goals (as defined in
Appendix A) have been achieved with respect to the Performance Period. The
actual number of Units that vest and become payable in accordance with Section 2
are referred to as the “Adjusted Units.” As set forth in Appendix A, the
Adjusted Units may be increased or decreased, as applicable, based upon the
Committee’s determination and certification of the achievement of the
Performance Goals with respect to the Performance Period. It is intended that
the Units awarded hereunder constitute “performance-based compensation” for
purposes of Section 162(m) of the Code.


2. Vesting.


(a) General. Subject to (b) below (and with respect to Retirement-Eligible
Participants (as defined below), (b) and (c) below), following the completion of
the Performance Period, the Units shall vest on the later of the third (3rd)
anniversary of the Grant Date and the date on which the Committee determines and
certifies the extent to which the Performance Goals have been achieved during
the Performance Period (such later date, the “Vesting Date”). The date of
certification shall occur as soon as practicable following the third (3rd)
anniversary of the Grant Date, but in no event later than the December 31st of
the calendar year following the end of the Performance Period. The Committee’s
determination and certification of the number of Units that vest and become
payable pursuant to this Section 2 shall be final and binding on the
Participant. The portion of the Units, if any, that does not vest in accordance
with this Section 2 shall be automatically forfeited in its entirety as of the
earliest to occur of the Vesting Date, the Pro Rata Performance Vesting Date (as
defined below), and the Participant’s Termination of Employment, except as
expressly provided in Sections 2(b) and 2(c). Consistent with the definition of
“Termination of Employment” set forth in Section 2.38 of the Plan, a Termination
of Employment shall not be deemed to occur hereunder until the later of (x) the
date of the Participant’s termination of employment with the Company and its
Affiliates or (y) the termination of any period during which the Participant
provides consulting services to the Company or its Affiliates.




1

--------------------------------------------------------------------------------




(b) Death; Disability; CIC Termination. The Participant shall be vested in a
percentage of the Units (which percentage shall be determined in accordance with
the following sentence) on the earliest to occur of the following dates
occurring while employed by (or providing active services to) the Company or an
Affiliate and prior to the Vesting Date (such earliest date, the “Pro Rata
Performance Vesting Date”): (i) the Participant’s death; (ii) the Participant
incurring a Disability; and (iii) the Participant’s involuntary Termination of
Employment without Cause at any time during the two (2) year period commencing
on a Change in Control (a “CIC Termination”). The percentage of the Units that
shall vest on the Pro Rata Performance Vesting Date shall be the percentage of
the Units set forth on Appendix A based on the Committee’s determination and
certification of the extent to which the Performance Goals have been achieved as
of the last day of the calendar quarter preceding the Pro Rata Performance
Vesting Date, except that if the Pro Rata Performance Vesting Date occurs on or
after the end of the Performance Period, the determination and certification
shall be calculated as of the end of the Performance Period. For the avoidance
of doubt, vesting of the Units pursuant to this Section 2(b) shall not be based
on the amount of service completed by a Participant during the Performance
Period, but shall be based on the extent to which the Performance Goals have
been achieved as determined and certified by the Committee in accordance with
the foregoing sentence.


(c) Retirement. Solely with respect to Participants who are or may become
eligible for a Termination of Employment due to Retirement prior to the end of
the Performance Period (each, a “Retirement-Eligible Participant”), if such
Participant incurs a Termination of Employment prior to the Vesting Date by
reason of Retirement and the Participant provides the Committee or its designee
with not less than six (6) months written notice of the Participant's intent to
terminate the Participant's service with the Company, the Participant shall, at
the end of the Performance Period, be eligible to become vested in the number of
Units determined by multiplying (x) the Achievement of the Performance Goals
during the Performance Period, as determined in accordance with Appendix A, by
(y) a fraction, the numerator of which is the number of full months of the
Performance Period during which the Participant was employed by (or providing
active services to) the Company or an Affiliate and the denominator of which is
thirty-six (36). Any payments shall be made in accordance with Section 3 and
subject to Section 4. Notwithstanding the definition of “Retirement” set forth
in the Plan, for purposes of the Units and this Agreement, the term “Retirement”
shall mean a Participant’s Termination of Employment due to a voluntary
resignation at or after the earlier of: (1) the attainment of age fifty-five
(55) and the completion of five (5) years of service, and (2) the attainment of
an age plus completed years of service that equals sixty-five (65) and the
completion of a minimum of two (2) years of service.


3. Payment. Subject to the terms of this Agreement and the Plan, the Participant
shall receive one share of Common Stock with respect to each of the Adjusted
Units within thirty (30) days following the earlier to occur of the Vesting Date
and the Pro Rata Performance Vesting Date (such earlier date, the “Payment
Date”), provided, that with respect to Retirement-Eligible Participants, in the
event of a CIC Termination, the Payment Date shall be subject to a six (6) month
delay provided under Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder (“Code Section 409A”) and
under the Plan, in each case, solely to the extent required by Code Section
409A. For clarity, for a Participant who incurs a Termination of Employment due
to Retirement, the Payment Date shall occur within thirty (30) days of the
Vesting Date. Shares of Common Stock a Participant receives as payment for
Adjusted Units are subject to the provisions of Section 4.


4.
Disposition of Common Stock Acquired upon Settlement.



(a) Other than with respect to any shares of Common Stock used to cover tax
withholdings as expressly permitted under Section 14, the Participant hereby
irrevocably agrees not to, directly or indirectly, (i) sell, offer for sale,
pledge or otherwise dispose of (except as otherwise provided herein) any shares
of the Subject Securities (as defined below) issued to the Participant
hereunder, or (ii) enter into any swap or other derivative transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of the Subject Securities, whether any such transaction described
in clause (i) or (ii) above is to be settled by delivery of Common Stock or
other securities, in cash or otherwise (such restrictions in clauses (i) and
(ii), the “Sale Restrictions”). The aggregate number of shares of Common Stock
issuable in respect of the Performance Stock Units as of the Grant Date shall be
referred to as the “Subject Securities.” Notwithstanding the foregoing, “Subject
Securities” shall not include any portion of the Performance Stock Units that
have been forfeited or canceled under the terms of this Agreement.


(b) One hundred percent (100%) of the Subject Securities shall be released from,
and no longer subject to, the Sale Restrictions on the second day after the
first anniversary of the Vesting Date. Notwithstanding the foregoing, one
hundred percent (100%) of the Subject Securities shall be released from, and no
longer subject to, the Sale Restrictions immediately upon the Participant’s
death, Disability or CIC Termination after the Vesting Date.


(c) In all events, the holding and disposition of any shares of Common Stock
acquired hereunder shall be subject to any limitation under Section 10 hereof,
any applicable policies of the Company and the terms of applicable law.


5. Dividend Equivalents. Cash dividends on shares of Common Stock shall be
credited to a dividend book entry account on behalf of the Participant with
respect to the maximum Adjusted Units that could be granted to the Participant,
provided


2

--------------------------------------------------------------------------------




that such cash dividends shall not be deemed to be reinvested in shares of
Common Stock and will be held uninvested and without interest. The Participant’s
right to receive any such cash dividends shall vest if and when the related Unit
vests, and such cash dividends shall be paid in cash to the Participant if and
when the related Adjusted Unit is paid to the Participant. Stock dividends on
shares of Common Stock shall be credited to a dividend book entry account on
behalf of the Participant with respect to the maximum Adjusted Units that could
be granted to the Participant. The Participant’s right to receive any such stock
dividends shall vest if and when the related Unit vests, and such stock
dividends shall be paid in stock to the Participant if and when the related
Adjusted Unit is paid to the Participant.


6. Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any shares of Common Stock subject to the Units
unless and until the Participant has become the holder of record of such shares
of Common Stock, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of any such shares, except as
otherwise specifically provided for in this Agreement or the Plan.


7. Restrictions on Transfer. The Units, and any part thereof, may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution.


8. Plan Provisions Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including any amendments thereto, and to
such rules, regulations and interpretations relating to the Plan as may be
adopted by the Committee and as may be in effect from time to time. The Plan is
incorporated herein by reference. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes any prior agreements
between the Company and the Participant with respect to the subject matter
hereof.


9. Amendment. To the extent applicable, the Participant hereby agrees that the
Committee may at any time and from time to time amend, in whole or in part, any
or all of the provisions of this Agreement to comply with Code Section 409A, or
any other applicable law and may otherwise amend, suspend or terminate this
Agreement subject to the terms of the Plan. Except as otherwise provided in the
Plan, no modification or waiver of any of the provisions of this Agreement shall
be effective unless it is in writing and signed by the party against whom it is
sought to be enforced.


10. Securities Representations. The grant of the Units and issuance of shares of
Common Stock upon settlement of the Adjusted Units shall be subject to, and in
compliance with, all applicable requirements of federal, state or foreign
securities law. No shares of Common Stock may be issued hereunder if the
issuance of such shares would constitute a violation of any applicable federal,
state or foreign securities laws or other law or regulations or the requirements
of any stock exchange or market system upon which such shares may then be
listed. As a condition to the settlement of the Adjusted Units, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation.


The shares of Common Stock are being issued to the Participant and this
Agreement is being made by the Company in reliance upon the following express
representations and warranties of the Participant. The Participant acknowledges,
represents and warrants that:
(a)    He or she has been advised that he or she may be an “affiliate” within
the meaning of Rule 144 under the Securities Act of 1933, as amended (the “Act”)
and in this connection the Company is relying in part on his or her
representations set forth in this Section.
(b)    If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such shares
of Common Stock and the Company is under no obligation to register the shares
(or to file a “re-offer prospectus”).
(c)    If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, he or she understands that the exemption from registration under Rule 144
will not be available unless (i) a public trading market then exists for the
Common Stock of the Company, (ii) adequate information concerning the Company is
then available to the public, and (iii) other terms and conditions of Rule 144
or any exemption therefrom are complied with; and that any sales of the shares
of Common Stock may be made only in limited amounts in accordance with such
terms and conditions.
11. Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Common Stock issued pursuant to this Agreement. The


3

--------------------------------------------------------------------------------




Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares of Common Stock acquired
pursuant to this Agreement in the possession of the Participant in order to
carry out the provisions of this Section 11.


12. Not an Agreement of Employment. Neither the execution of this Agreement nor
the grant of the Units constitutes an agreement by the Company to engage or
continue to engage the Participant as an employee of the Company for any period.


13. Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company of any personal data
information related to the Units, for legitimate business purposes (including,
without limitation, the administration of the Plan) out of the Participant’s
home country and including to countries with less data protection than the data
protection provided by the Participant’s home country. This
authorization/consent is freely given by the Participant.


14. Withholding Taxes. The Company shall, with respect to any taxable event
concerning the Participant as a result of the Plan or this Agreement, deduct any
Federal, state, local or foreign taxes required by law to be withheld by
reducing the number of shares of Common Stock otherwise deliverable. Any
fraction of a share of Common Stock required to satisfy such tax obligations
shall also be reduced.


15. Section 409A. Although the Company does not guarantee the tax treatment of
any payments under this Agreement, the intent of the parties is that payments
under this Agreement be exempt from, or comply with, Code Section 409A and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in accordance with the foregoing. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Participant as a result of Code Section 409A or any damages for
failing to comply with Code Section 409A. The Units are intended to be subject
to the terms and conditions of the Plan with respect to Code Section 409A.
Whenever a payment under this Agreement may be paid within a specified period,
the actual date of payment within the specified period shall be within the
Company’s sole discretion.


16.
Miscellaneous.



(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees. The
Company may assign this Agreement to any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise), provided that any successor
assumes the Company’s obligations under this Agreement. Notwithstanding the
foregoing, the Participant may not assign this Agreement.
(b)    This Agreement may be executed in one or more counterparts, including via
facsimile, each of which shall constitute an original copy, and all of which
taken together shall constitute one contract.
(c)    The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.
(d)    The headings of the Sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.
(e)    This Agreement shall be construed, interpreted and governed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Delaware without reference to rules relating to conflicts of law.
[Remainder of page intentionally left blank]
NO ACQUIRED RIGHTS.
THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT: (A) THE COMPANY MAY TERMINATE OR
AMEND THE PLAN AT ANY TIME; (B) THE AWARD OF PERFORMANCE STOCK UNITS MADE UNDER
THIS AGREEMENT IS COMPLETELY INDEPENDENT OF ANY OTHER AWARD OR GRANT AND IS MADE
AT THE SOLE DISCRETION OF THE COMPANY; AND (C) NO PAST GRANTS OR AWARDS
(INCLUDING, WITHOUT LIMITATION, THE PERFORMANCE STOCK UNITS AWARDED HEREUNDER)
GIVE THE PARTICIPANT ANY RIGHT TO ANY GRANTS OR AWARDS IN THE FUTURE WHATSOEVER.


4

--------------------------------------------------------------------------------




This Agreement will or may be electronically accepted. Your electronic signature
indicates your Agreement to comply with the Plan and this Agreement and all
applicable laws and regulations.




CELGENE CORPORATION






Mark Alles
Chief Executive Officer






5

--------------------------------------------------------------------------------




Appendix A


A. VESTING.


The percentage of the Participant’s Units that vests will be determined based
upon the Company’s Achievement (as defined below) of the performance goals set
forth in the Vesting Chart below (the “Performance Goals”) during the
performance period measured from January 1, 2016 to December 31, 2018 (the
“Performance Period”) in accordance with this Section A, provided that the
Participant has not had a Termination of Employment for any reason other than
Retirement at any time prior to or on the last day of the Performance Period.
“Achievement” means the Committee’s determination and certification of the
extent to which the Company achieved the Performance Goals during the
Performance Period. As soon as reasonably practicable after the third (3rd)
anniversary of the Grant Date, but in no event later than the December 31st of
the calendar year following the end of the Performance Period, the Committee
shall determine and certify the extent to which the Performance Goals have been
achieved, and, based on such determination and certification, the Committee
shall determine the number of the Participant’s Units that are vested on the
Vesting Date and payable in accordance with Section 3 of the Agreement (i.e.,
the Participant’s Adjusted Units). It is intended that the Units awarded to the
Participant pursuant to Section 1 of the Agreement will constitute
“performance-based compensation” for purposes of Section 162(m) of the Code.
Vesting Chart
(See the Glossary below for the meaning of acronyms used in the Vesting Chart)
Achievement Level
Performance Goals
Percentage of Units Vested
Threshold
Revenue (37.5% weighting): $12,617.1
EPS (37.5% weighting): $7.29/share
RTSR (25% weighting): 35th percentile
50%
Target
Revenue (37.5% weighting): $14,019.0
EPS (37.5% weighting): $8.10/share
RTSR (25% weighting): 50th percentile
100%
Maximum
Revenue (37.5% weighting): $15,420.9
EPS (37.5% weighting): $8.91/share
RTSR (25% weighting): 80th percentile
200%



If, at the end of the Performance Period, the Achievement Level is between
Threshold and Target or between Target and Maximum, for each Performance Goal,
the Committee will determine the percentage of the Participant’s Units that will
become vested by interpolating the percentage of Units awarded for achievement
of each applicable Performance Goal between each applicable Achievement Level,
which percentage will be calculated to the nearest one-hundredth percent. Any
fractional Units resulting from the achievement of any of the Performance Goals
will be aggregated and any resulting fractional Units resulting from such
aggregation will be eliminated.


Revenue, EPS and RTSR shall be defined in accordance with the Committee’s
definitions of such terms under the Company’s 2016-2018 Long-Term Incentive Plan
and as approved by the Committee. Without limiting the generality of the
foregoing, Revenue and EPS shall be determined on a non-GAAP basis and, in
determining the Performance Goals, the following items shall be disregarded: (i)
restructuring, discontinued operations, extraordinary items or events, corporate
transactions (including dispositions or acquisitions) and other unusual or
nonrecurring items and (ii) changes in tax law or accounting standards required
by GAAP.


GLOSSARY
EPS - Non-GAAP diluted earnings per share
GAAP - Generally Accepted Accounting Principles
RTSR - Relative Total Shareholder Return (based on S&P 500 Biotechtechnology &
Pharmaceuticals Index)




6